Name: Commission Regulation (EEC) No 928/87 of 31 March 1987 fixing for April 1987 the levy applicable in Spain to products subject to the price control system
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 87 Official Journal of the European Communities No L 89/35 COMMISSION REGULATION (EEC) No 928/87 of 31 March 1987 fixing for April 1987 the levy applicable in Spain to products subject to the price control system Whereas the Spanish system of compensation for vege ­ table oil prices applied prior to accession was supervised by a state organization ; whereas therefore, the system providing for the said levy will make any further interven ­ tion by the state superfluous and thus preclude certain potential obstacles to trade, particularly in soya oil ; Whereas that levy should be as fixed hereinafter, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 3329/86 (2), and in particular Article 14 thereof, Whereas Article 14 of Regulation (EEC) No 1183/86 provides that, for the period from 1 March to 31 December 1986, a levy is to be applied to imports into Spain of products subject to the price control system and to soya oil produced from imported beans and released for consumption ; whereas that levy is to be fixed on the basis of the difference between, on the one hand, the average price of soya oil in Spain during the 1984/85 marketing year and, on the other hand, the price of that oil on the world market, plus the duty charged in Spain on imports from third countries ; HAS ADOPTED THIS REGULATION : Article 1 The levy referred to in Article 14 of Regulation (EEC) No 1183/86 shall be 472,22 ECU per tonne of oil for April 1987. Article 2 This Regulation shall enter into force on the day of its publication ^ in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 107, 24. 4. 1986, p. 17 . 0 OJ No L 306, 1 . 11 . 1986, p. 33.